Title: From George Washington to Andrew Parks, 7 April 1796
From: Washington, George
To: Parks, Andrew


        
          Sir
          Philadelphia 7th April 1796
        
        your letter of the first instt has been duly received. The subject on which it is written is a serious one, and it shall meet, as it deserves, a serious consideration.
        My niece Harriot Washington having very little fortune of her own, neither she, nor her friends, have a right to make that (however desirable it might be) a primary consideration in a matrimonial connexion. But there are other requisites which are equally desirable, and which ought to be attended to in a union of so much importance; without therefore expressing at this moment, either assent, or dissent, to the proposal you have made, it is necessary for me to pause.
        My wish is to see my niece happy; one step towards which is, for her to be united with a gentleman of respectable connexions, and of good dispositions; with one who is more in the habit (by fair and honorable pursuits) of making, than in spending money—and who can support her in the way she has always lived.
        As you propose being in Baltimore in the course of a few weeks—I shall not object to the receipt of any further details on this subject, which you may be disposed to give from that place: which, when received, may enable me to write more decisively frome hence, or from virginia when I get there—which will happen, I expect, as soon as Congress shall have closed it’s session. I am sir your very Hble servant
      